Exhibit 10.2

 



August 11, 2017

 

Mr. Todd Brooks

1810 Collier Street

Austin, TX 78704

 

VIA EMAIL: todd@razorhorse.com

 

Dear Todd:

 

The FalconStor Software (the “Company”) management team and Board of Directors
have been very impressed with your leadership as COO. We are excited to work
with you as CEO to transform this company. We believe that you will be an
outstanding leader for FalconStor and, thereafter, a key relationship not only
for the Company but also for its major stakeholders including Hale Capital
Partners and the Company’s board members. It is with pleasure that I confirm
FalconStor’s offer of employment to you for the position of Chief Executive
Officer. The principal terms of the Company’s offer are outlined in this letter.
Your employment with the Company will commence on the day you report for work,
currently targeted as August 14, 2017 (the “Hire Date”), and shall be subject to
and contingent upon obtaining satisfactory results from a background check. We
are pleased to enter into this letter agreement (this “Agreement”) with you
regarding the terms and conditions of your employment.

 

1.                  Position and Responsibilities. While you are employed by the
Company, you shall serve as Chief Executive Officer for the Company. In that
capacity, you will shall report to the Board of Directors of the Company (your
“Manager”), and perform such duties as the Manager may direct from time to time.
You shall be obligated to work full time for the Company and to devote your full
time, attention, energy, knowledge and skills to carrying out your duties and
responsibilities. You agree to perform the duties required by this Agreement
faithfully, diligently and to the best of your ability in a manner that is in
the best interests of the Company and its members and with such care as an
ordinary prudent person in a like position would use under similar
circumstances. You also agree that you will not use any confidential information
or trade secrets of any third party in violation of any agreement or the rights
of such third party in the performance of your duties required by this
Agreement, and that you will not knowingly violate any United States federal,
provincial, state or local laws or regulations applicable to you, the Company,
its products, services or operations including, without limitation, the
provisions of the United States Foreign Corrupt Practices Act or the regulations
promulgated thereunder in the performance of such duties. You acknowledge that
the Company’s Common Stock is registered under Section 12(b) of the Securities
Exchange Act of 1934, as amended (the “Act”) and accordingly the Company is
required to make public filings under Section 13 of the Act. In connection with
such filings, you will be deemed the principal executive officer of the Company
and You are aware of your obligations under the securities laws with respect to
being designated the principal executive officer. A trade secret shall have the
meaning provided by law, and is generally intended to mean information,
including a formula, pattern, compilation, program, device, method, technique or
process, that (a) derives independent economic value, actual or potential, from
not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use; and (b) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy. You will be subject to and must comply
fully with all Company policies and procedures that may be adopted that are
applicable to employees, as may be established or amended from time to time.

 



 - 1 -

 

 

2.                  Compensation.

 

(a)                While you are employed by the Company, your base salary (the
“Base Salary”) on an annualized basis shall initially be $US350,000. Your Base
Salary shall be payable in regular installments in accordance with the Company’s
general payroll practices and shall be subject to taxes and withholding
deductions as are required by applicable law and as may be made in connection
with the Company’s benefit plans and programs. The Base Salary for any payment
period in which your employment commences or terminates will be prorated on a
daily basis, and you will be entitled to receive the prorated amount of the Base
Salary for the actual number of days in the applicable payment period that you
were employed with the Company.

 

(b)               You shall be eligible to earn a cash bonus of US$17,500 for
any quarter that is free cash flow positive on an operating basis and you shall
be eligible to earn additional incentive compensation of an annual bonus of up
to US$200,000 based upon the achievement of goals as determined by the Manager,
in consultation with you, and as described in a separate Incentive Compensation
Agreement that shall be consistent with an incentive plan for the senior
management of the team. It is intended that cash bonuses shall be paid quarterly
at 12.5% of the target amount for the results obtained in each of the first
three quarters of a fiscal year with the balance, equivalent to 62.5% of the
target amount, paid upon full year achievement. Positive cash-based EBITDA shall
be required for achievement of incentive compensation. We anticipate each senior
executive shall have a small number of quarterly goals such as maintenance
renewal rate measured by ACV achieved vs. ATR and New Named Account billings as
well as a small number of mutually agreed upon individual outputs.

 

(c)                The Company shall provide Employee with paid vacation in
accordance with the Company’s policies.

 

(d)               You and any eligible family members will be entitled to
participate in the Company’s group employee benefit programs (such as group
medical, dental and vision insurance), on the same basis as other employees, in
accordance with the terms of those programs, as they may be amended from time to
time.

 

(e)                Upon your acceptance of this Offer, the Company intends to
form a new equity incentive plan. While the terms of the equity incentive plan
will be decided by the Manager and voted upon by shareholders, we believe the
following key components will align the interests of management with
shareholders: The initial grant (15% of equity) will be based upon the dilution
adjusted post money valuation to the extent that the Company undertakes a
recapitalization, meaning that you will only participate to the extent the net
proceeds of a Company sale are in excess of the post money valuation of any
recapitalization including the dilution from the option pool; two additional
tranches (at 2.5% each) would have strike prices at 25% step ups in valuation;
the plan would vest only upon a sale of a majority of the Company’s assets or
capital stock (other than to HCP) or upon sustainable free cash flow that ; and
30% of the equity plan would be set aside for new hires. All equity-based
incentive compensation pools shall be subject to change at the sole discretion
of the Manager. Notwithstanding the foregoing, the Manager will work in good
faith to establish vesting milestones aligned with free cash flow that returns
invested capital to shareholders. The intention is for you to own 10% of the
Company via this equity pool based on a successful outcome that provides
increased value to common shareholders.

 



 - 2 -

 

 

3.                  Reimbursement of Expenses. The Company shall reimburse you
for all reasonable, ordinary and necessary expenses you incur in connection with
the performance of your duties on behalf of the Company, provided that all
requests for expense reimbursement must be submitted on forms and documented in
accordance with and subject to the reimbursement policies and procedures of the
Company. It is understood that the Company will pay for mutually agreed upon
apartment and travel expenses with this view that you will generally be on site
from Monday through Friday when not visiting customers.

 

4.                  Termination of Employment & Transaction Bonus. At the
Company, your employment is at will. This means that either you or the Company
may terminate your employment at any time, for any reason or no reason, with or
without notice, and with or without cause, without further obligation or
liability. Without modifying the foregoing, the Company appreciates your
consideration of its business needs and convenience if you choose to end your
employment, and requests that you consult with the Manager to determine a period
of reasonable notice (e.g., at least two weeks) that would allow for an orderly
transition of your duties. The Company reserves the right to change your job
duties and other terms and conditions of employment, with or without notice, as
it deems appropriate. No amendment or exception to the Company’s at-will
employment policy can be made at any time, for any reason, unless it is in
writing, directed to you personally, signed by the Chairman of the Compensation
Committee. Nothing in this letter creates or constitutes, or should be construed
to create or constitute, a contract of employment for a set term between you and
the Company. This letter supersedes any prior representations or agreements,
whether written or oral, regarding employment with the Company. Your covenants
under this Section 4 and Sections 6, 7, 8, 9, 12 and 13 shall survive any
termination of your employment with the Company regardless of the circumstances
of the termination. Immediately upon the termination of your employment with the
Company, or at such earlier time as requested by the Company, you shall (i)
return or cause to be returned to the Company (and will not keep in your
possession or deliver or cause to be delivered to any other person) (A) all
documents, property, information, software, materials, files, mailing lists,
database information and other records of or relating to the Company or its
affiliates or portfolio companies or that were compiled, acquired or generated
by you, or which you had access to, or possession, care, custody or control of,
during your employment with the Company (and all copies thereof) and (B) all
keys, credit cards, identification cards, personal computers and other property
of the Company, in each case within your possession, custody or control, copies
of any Confidential Information (as defined below) in your possession or
otherwise subject to your control, and (ii) execute and deliver to the Company a
certificate, in form and substance satisfactory to the Company, to the effect
that you have complied with your obligations under this paragraph.
Notwithstanding the forgoing, if you are let go by the Company for any reason
other than cause, and upon signing a separation agreement, the Company will pay
severance equal to your base salary based on the following:

 



 - 3 -

 

 

·Under 12 months: 6 months

 

·12+ months:  12 months

 

In addition, if during your employment or within six months of your termination,
the Company (i) consummates a Change of Control (as hereinafter defined)
involving any counter-party other than HCP-FVA, LLC or entities affiliated with
HCP-FVA, LLC and such Change of Control occurs prior to the adoption of the
equity incentive plan referred to in Section 2(e), and (ii) the total proceeds
received by the Company or its stockholders in the Change of Control (regardless
of whether such Change of Control occurred before or after any recapitalization)
exceeds the higher of $13,000,000 and returning capital invested in any
recapitalization (which shall include the existing preferred investment of
HCP-FVA, LLC) (the “Hurdle”) you shall be entitled to a transaction bonus equal
to the greater of $250,000 and 10% of the equity value above the Hurdle.

 

For purposes of this Agreement, Change of Control is defined as (i) the
consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, other than a corporate transaction which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such corporate transaction
or (ii) the sale or other disposition of all or substantially all of the assets
of the Company to any person, other than a transfer to any corporation or other
person of which a majority of its voting power or its voting equity securities
or equity interest is owned, directly or indirectly, by the Company.

 

For purposes of this Agreement, your employment with the Company will be deemed
to have been involuntarily terminated for Cause if your services are terminated
by the Company for one or more of the following reasons: (i) willful and
repeated failure to perform duties or contravention in any material respect of
specific written lawful directions related to a material duty or responsibility
which is directed to be undertaken by the Manager; (ii) conviction of guilty or
nolo contendere plea to, a misdemeanor which is materially and demonstrably
injurious to the Company or any felony; (iii) commission of an act, or a failure
to act, that constitutes fraud, gross negligence or willful misconduct
(including without limitation, embezzlement, misappropriation or breach of
fiduciary duty resulting or intending to result in personal gain at the expense
of the Company); and (iv) violation of any applicable laws, rules or regulations
or failure to comply with the ongoing confidentiality, non-solicitation and
non-competition obligations to the Company, corporate code of business conduct
or other material policies of the Company in connection with or during
performance of your duties to the Company that could, in the Manager’s opinion,
cause material injury to the Company, which violation, if curable, is not cured
within thirty (30) days after notice thereof to you.

 

Payment will be due in a lump sum upon termination or in regular pay periods
over the prescribed period at the discretion of the Company. The Company will
cover COBRA expenses during the same time period.

 



 - 4 -

 

 

5.             Board Representation. The Board of Directors anticipates adding a
mutually acceptable member of RazorHorse to the Board.

 

6.             Confidentiality.

 

(a)                During the course of your employment with the Company, you
acknowledge that you will learn about, acquire, have access to, be provided
with, and/or have possession, custody or control of Confidential Information (as
defined below) regarding the business, operations, activities, products,
services, clients, customers, accounts, and finances of the Company and its
affiliates and portfolio companies, as well as third parties with whom the
Company may do business or contemplate transactions from time to time.
Accordingly, you agree to maintain and ensure the strictest confidentiality of
all Confidential Information, and that, without the prior written consent of the
Company, you will not, directly or indirectly, at any time whether during or
after your employment with the Company:

 

(i)except in the performance of services for the Company or one of its
affiliates or portfolio companies, reproduce, distribute, transmit, reverse
engineer, decompile, disassemble, or transfer, directly or indirectly, in any
form, or for any purpose, any Confidential Information;

 

(ii)disclose, divulge or reveal any Confidential Information to anyone other
than an officer, director, employee, or authorized representative of the Company
who has a need to know such Confidential Information; or

 

(iii)use any Confidential Information for any purpose other than for the sole
benefit of the Company or its affiliates or portfolio companies’ in the proper
conduct of the Company’s or such affiliates’ or portfolio companies’ business,

 

provided, however, that this restriction shall not apply to (i) any Confidential
Information that is or becomes generally known to the public through no fault on
your part, and (ii) any Confidential Information that you are required to
disclose pursuant to an enforceable order of a court of competent jurisdiction
or another government agency having appropriate authority.

 

(b)               If you are ordered by a court or other government agency to
disclose any Confidential Information, you shall (i) promptly notify the Company
of such order, including providing the Company with a copy of any order, (ii)
upon the request of the Company, diligently contest such order, (iii) upon the
request of the Company, seek to obtain such confidential treatment as may be
available under applicable laws for any information disclosed under such order,
and the Company shall reimburse you for the reasonable legal costs you incur in
connection with (ii) and (iii) within the time frame of your obligation to pay
such costs, and (iv) in any event only disclose the exact Confidential
Information, or portion thereof, specifically requested by the order.

 



 - 5 -

 

 

(c)                For the purposes of this Agreement, “Confidential
Information” means trade secrets and other confidential or proprietary
information and property pertaining to the business and affairs of the Company
and/or the Company’s affiliates, and the respective clients, customers,
licensees, licensors, distributors, contractors, suppliers and developer of, for
or to any of them, including, without limitation, data, databases, works in
progress or not in fact published, know-how, concepts and ideas, methods,
techniques and technical information, research and development, records,
forecasts, data, files or other information of the Company relating to products,
services, operations, processes, procedures, designs, drawings, formula, test
data, software, firmware and computer programs (including source code and
documentation) and elements of design (including, for example, programming data
bases), customer lists, prospect lists and other information, business plans, or
any other confidential information of, about, or concerning the Company’s
business. Confidential Information shall also include marketing and promotional
plans, opportunities and strategies, cost and pricing information and strategies
and/or other subject matter pertaining to any business of the Company or any of
its clients, customers, consultants, licensees or affiliates, which you may
produce, obtain or otherwise acquire during the course of your employment. You
further agree not to deliver, reproduce or in any way allow any such
Confidential Information, or any documentation relating thereto, to be delivered
or used by any third parties without specific direction or consent of a duly
authorized representative of the Company.

 

(d)                The obligations of this Section 6 shall continue in
perpetuity.

 

(e)                Notwithstanding the foregoing, in the event that the Company
or one of its affiliates should become party to a confidentiality or similar
agreement with respect to the confidential information of a third party, and you
are exposed to, have possession of or otherwise know any of such third party
confidential information, you shall comply with the terms and provisions of such
confidentiality agreement to the extent that they are more stringent than the
terms of this Agreement.

 

(f)                 From time to time, you may also be required to sign separate
confidentiality agreements with the Company.

 

(g)                The terms of this Agreement are confidential and must not be
discussed by you with any person or entity other than the Company’s signatory to
this Agreement, or in confidence with your spouse or personal financial or legal
advisors.

 

7.              Non-Solicitation and Non-Competition. In consideration of the
grant of the Units from the equity incentive plan when completed:

 

(a)                Grantee covenants and agrees that, for the period commencing
upon the date hereof and ending 18 months after Employment Termination (the
“Restrictive Period”), Grantee shall not, and shall not influence any other
person or entity to in any manner, directly or indirectly, (i) solicit, call on,
entice, induce or contact, or attempt to solicit, call on, entice, induce or
contact, any Person or business that is a customer or business partner of the
Company or its Affiliates to terminate or otherwise restrict, limit, reduce or
alter its relationship with the Company or its Affiliates or to become a
customer of any other Person or business for the purpose of obtaining
competitive products, (ii) solicit, call on, entice, induce or contact, or
attempt to solicit, call on, entice, induce or contact, any Person that is a
licensee, licensor, distributor or supplier of or developer for the Company or
its Affiliates to terminate its relationship with the Company or its Affiliates
with respect thereto or to become a licensee, licensor, distributor, supplier of
or developer for any other Person or business which designs, develops, produces,
licenses, sells or distributes products or services that are competitive with
the products or services sold, marketed, offered, provided, developed or planned
by the Company (or its Affiliates but solely with respect to such competitive
business of such other Person or business), or (iii) maliciously or willfully
interfere or attempt to interfere with or hinder, or use any Confidential
Information to interfere or attempt to interfere with or hinder, the
relationship of the Company or its Affiliates with any Person or business that,
during the 12 month period immediately prior to Employment Termination, was a
customer, licensee, licensor, distributor, supplier or developer or business
partner of the Company or its Grantee covenants and agrees that, during the
Restrictive Period, Grantee will not personally or in association with others,
and whether on behalf of or in conjunction with any Person or business, directly
or indirectly, hire or cause any other Person or business to hire any Person who
is, or at any time during the 3 month period prior to Employment Termination
was, an employee, consultant, agent, or independent contractor of the Company or
its Affiliates, or solicit, aid in the solicitation of, raid, induce, encourage,
persuade or recruit, or attempt to solicit, raid, induce, encourage, persuade or
recruit, any Person who is, or at any time during the 3 month period prior to
Employment Termination was, an employee, consultant, agent, or independent
contractor of the Company or its Affiliates, to terminate or alter such
employment, retention or engagement with the Company or its Affiliates, or to
apply for or accept employment, retention or engagement with any Person or
entity other than the Company or its Affiliates.

 



 - 6 -

 

 

(b)               Grantee covenants and agrees that, during Grantee’s employment
with the Company as Chief Executive Officer or its Affiliates, and in the
Geographic Territory for a period of one year following Employment Termination,
Grantee shall not, directly or indirectly, whether individually or in
conjunction with others, as a director, officer, CEO, member, stockholder,
partner, owner, employee, independent contractor, consultant, joint venturer,
principal, or agent of any business, or in any other capacity, other than on
behalf of the Company or its Affiliates, organize, establish, own, operate,
manage, control, engage in, participate in, invest in, permit Grantee’s name to
be used by, act as a consultant or advisor to, render services for (alone or in
association with any Person or business), or otherwise assist any Person or
business that engages in or owns, invests in, operates, manages or controls any
venture or enterprise, which engages in any business conducted by the Company or
any of its subsidiaries on the date of Employment Termination or within 12
months prior to Employment Termination (the “Business”). Geographic Territory
means any state, province or non-U.S. country in which the Company or its
Affiliates conducts business.

 

8.                  Non-Disparagement. From and after the date hereof, you shall
not publish or communicate, make any statement, comment or remark, whether oral
or written, to any person or entity, about any other employee or former employee
of the Company, the Company, any of the Company’s affiliates or portfolio
companies, including without limitation any member of the Company or any of
their respective affiliates or representatives, or any other investment entity
for which the Company (or any affiliate of the Company) serves as investment CEO
or adviser or acts in a similar capacity which could reasonably be construed to
be derogatory, defamatory or disparaging to such other person or entity in any
way or which could impair the name, reputation and goodwill of such other person
or entity, including without limitation remarks, comments or statements that
impugn the character, honesty, integrity or morality or business acumen or
abilities in connection with any aspect of the operation of business of the
individual or entity being disparaged.

 



 - 7 -

 

 

9.              Assignment of Inventions. You acknowledge and agree that all
inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports, works of authorship and all similar or related information
(whether or not patentable) that relate to any of the actual or anticipated
business of the Company, and all research and development or existing or future
products or services that relate to any of the actual or anticipated business of
the Company and are conceived, developed or made by you (whether alone or
jointly with others) while employed by the Company and all intellectual property
rights inherent in or related to the foregoing (“Work Product”), belong to the
Company to the full extent allowable by Section 2870 of the California Labor
Code or any like statute of any other state and you hereby assign and transfer
to the Company your entire right, title and interest that you may have in and to
such Work Product. Section 2870 provides as follows:

 

(a)            Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:

 

(1)               Relate at the time of conception or reduction to practice of
the invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer.

 

(2)               Result from any work performed by the employee for his
employer.

 

(b)            To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.

 

10.           Assignment or Waiver of Moral Rights. Any assignment of copyright
hereunder (and any ownership of a copyright as a work made for hire) includes
all rights of paternity, integrity, disclosure and withdrawal and any other
rights that may be known as or referred to as “moral rights” (collectively
“Moral Rights”). To the extent such Moral Rights cannot be assigned under
applicable law and to the extent the following is allowed by the laws in the
various countries where Moral Rights exist, you hereby waive such Moral Rights
and consent to any action of the Company that would violate such Moral Rights in
the absence of such consent. You will confirm any such waivers and consents in
writing from time to time as requested by the Company.

 

11.           Disclosure of Inventions. You promise and agree to promptly
disclose to your immediate supervisor or to such other person designated by
Company, such Work Product, and to perform all actions reasonably requested by
the Company (whether or not during or after your employment with the Company) to
establish and confirm such ownership (including, without limitation,
assignments, consents, powers of attorney and other instruments). The terms and
provisions of this paragraph shall survive the termination of your employment
with the Company. You will also disclose to the Chief Executive Officer or
President (or other person designated by the Company) all inventions and works
of authorship that would be Work Product if made during the period of your
employment with the Company and that are made, discovered, conceived, reduced to
practice, or developed by you within six (6) months after the termination of
your employment with the Company which resulted, in whole or in part, from your
prior employment by the Company. Such disclosures will be received by the
Company in confidence (to the extent such Work Product are not assigned to the
Company pursuant to this Agreement), and do not extend the assignment made in
this Agreement. You agree that the remuneration you receive pursuant to this
Agreement, includes any bonuses or remuneration which you may be entitled to
under applicable law for any “works made for hire,” “inventions made for hire”
or other Work Product assigned to the Company pursuant to this Agreement.

 



 - 8 -

 

 

12.               Execution of Documents. In connection with section 9, you
further agree to execute, acknowledge and deliver to the Company or its nominee
upon request and at its expense all such documents, including without
limitation, applications for patents and copyrights and assignments of
inventions, patents and copyrights to be issued therefore as the Company may
determine necessary or desirable to apply for and obtain patents and copyrights
on such assignable inventions in any and all countries and/or to protect the
interest of the Company or its nominee in such inventions, patents and
copyrights and to vest title thereto in the Company or its nominee. You hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents, as your agents and attorney- in-fact to act for and on your behalf
and instead of you, to execute and file any documents, applications or related
findings and to do all other lawfully permitted acts to further the purposes set
forth above in this Section 12, including, without limitation, the perfection of
assignment and the prosecution and issuance of patents, patent applications,
copyright applications and registrations, trademark applications and
registrations or other rights in connection with such Work Product and
improvements thereto with the same legal force and effect as if executed by you.

 

13.               Maintenance of Records. You agree to keep and maintain
adequate and current written records of all inventions made by you (in the form
of notes, sketches, drawings and as may be specified by the Company), which
records shall be available to and remain the sole property of the Company at all
times. All Company Documents and Materials are and will be the sole property of
the Company. “Company Documents and Materials” include, but are not limited to,
blueprints, drawings, photographs, charts, graphs, notebooks, customer lists,
computer disks, tapes or printouts, sound recordings and other electronic,
printed, typewritten or handwritten documents, sample products, prototypes and
models. You agree that during your employment by the Company, you will not
remove any Company Documents and Materials from the business premises of the
Company or deliver any Company Documents and Materials to any person or entity
outside the Company, except as you are required to do in connection with
performing the duties of your employment. You further agree that, immediately
upon the termination of your employment by you or by the Company for any reason,
or during your employment if so requested by the Company, you will return all
Company Documents and Materials, apparatus, equipment and other physical
property, or any reproduction of such property, excepting only (i) your personal
copies of records evidencing your hire, compensation and benefits as an employee
of the Company; (ii) your personal copies of any materials generally distributed
to stockholders of the Company that you received in your capacity as a
stockholder of the Company; and (iii) your copy of this Agreement.

 

14.               Prior Inventions. It is understood and agreed that all
inventions, if any, patented or unpatented, which you make prior to your
employment by the Company, are excluded from the scope of this Agreement. To
preclude any possible uncertainty, you shall set forth on Exhibit 1, attached
hereto, a complete list of all of your prior inventions, including numbers of
all patents and patent applications, a brief description of all unpatented
inventions which are not the property of a previous employer. You represent and
covenant that the list is complete and that if no items are on the list, you
have no such prior inventions. You agree to notify the Company in writing before
you make any disclosure or perform any work on behalf of the Company which
appears to threaten or conflict with proprietary rights you claim in any
invention or idea. In the event or your failure to give such notice, you agree
that you will make no claim against the Company with respect to any such
inventions or ideas. If in the course of your employment with the Company, you
incorporate into a Company product, process, machine or other deliverable a
prior invention owned, controlled or licensable by you or in which you have an
interest, the Company is hereby granted and will have a nonexclusive,
royalty-free, fully paid up, irrevocable, perpetual, sublicensable,
transferable, worldwide license under all intellectual property rights in and to
such prior invention to make, have made, modify, use, market, sell, offer to
sell, import, distribute, make derivative works of, and otherwise exploit any
product or offer any service.

 



 - 9 -

 

 

15.               Other Obligations. You acknowledge that the Company from time
to time may have agreements with other persons, which impose obligations or
restrictions on the Company regarding inventions made during the course or work
thereunder or regarding the confidential nature of such work. You agree to be
bound by all such obligations and restrictions and to take all action necessary
to discharge the obligations of the Company thereunder.

 

16.               Trade Secrets of Others. You represent that your performance
of all the terms of this Agreement, and as an employee of the Company, does not
and will not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by you in confidence or in trust prior to your
employment with the Company, and you will not disclose to the Company, or induce
the Company to use, any confidential or proprietary information or material
belonging to any previous employer or others, and you agree not to enter into
any agreement either written or oral in conflict herewith.

 

17.               Representation. You represent that your execution, delivery,
performance and observance of this Agreement and your employment with the
Company as contemplated hereby do not and will not conflict with, result in any
breach of the terms of, or constitute a default under any other agreement to
which you are a party or by which you are bound, or any policy or rules to which
you are subject, including but not limited to any agreement with, or policies or
rules of, your current, or any prior, employer. You represent that you are not
subject to any duties as an officer, director, employee or partner or other
fiduciary of any current or prior employer or other entity or person that will
or could cause you to breach the terms of Section 1 of this Agreement. You
represent that on your first day of work you will be free to accept employment
hereunder without any contractual restrictions, express or implied, with respect
to any of your current or prior employers.

 

18.               Successors and Assigns. This Agreement will bind upon, inure
to the benefit of, and be enforceable by you and the Company and the Company’s
successors and permitted assigns. Your personal services are of the essence of
this Agreement, and you may not assign or delegate any of your rights or duties
under this Agreement to any other party without the prior consent of the
Company, and any attempted assignment or delegation by you without such consent
shall be void and of no effect.

 

19.               Governing Law; Jurisdiction. This Agreement will be construed
in accordance with the laws of the State of New York without regard to any
choice of law principles that would require or permit the application of the
laws of any other jurisdiction, and, subject to Section 19, exclusive
jurisdiction will be in a court of competent subject matter jurisdiction in New
York, New York. Each party hereby irrevocably consents to the personal
jurisdiction of any such court for purposes of any proceeding relating to this
Agreement and waives any objection to the convenience of any such court.

 



 - 10 -

 

 

20.            Arbitration.

 

(a)                You and the Company shall attempt in good faith to resolve
any disagreement, dispute, controversy or claim arising out of or relating to
this Agreement, your employment by the Company or the termination thereof (a
“Dispute”) promptly by negotiations between you and the Company. Each party
hereto agrees that all Disputes that cannot be resolved in a timely manner shall
be resolved by binding arbitration in New York, NY, before the American
Arbitration Association (“AAA”), in accordance with rules of the AAA then in
effect.

 

(b)               Any party to this Agreement may give any other party a written
notice of any Dispute not resolved in a timely manner (a “Dispute Notice”),
specifying the nature of the asserted Dispute and requesting a meeting to
resolve the same. If no resolution of the Dispute is reached within ten (10)
days after the delivery of the Dispute Notice, the party that delivered the
Dispute Notice (the “Disputing Party”) may, within twenty (20) days after the
delivery of the Dispute Notice, commence arbitration hereunder by delivering to
each other party involved in the Dispute (the “Respondent”) a notice of
arbitration (a “Notice of Arbitration”). The parties will cooperate with each
other in causing the arbitration to be held in as efficient and expeditious a
manner as practicable.

 

(c)                The arbitrator shall be selected by the mutual agreement of
the parties, if possible. If the parties fail to reach agreement on the
appointment of the arbitrator within thirty (30) days following receipt by the
Respondent of the Notice of Arbitration, the AAA shall appoint the arbitrator
for the Dispute.

 

(d)               It is the intention of the parties hereto that discovery, if
any, shall be limited in nature and scope, shall be conducted expeditiously,
shall have as its sole purpose the obtaining of information that is directly
relevant and necessary to the presentation of the requesting party’s case, shall
be conducted in a fair, cooperative and courteous manner, and shall be
accomplished primarily if not exclusively by the voluntary exchange of documents
and information. Unless the parties otherwise mutually agree in writing, (i) all
discovery will be completed within sixty (60) days following the selection of
the arbitrator, and (ii) no depositions will be taken.

 

(e)                Any submission of a matter to arbitration shall include joint
written instructions of the parties requiring the arbitrator to render a
decision resolving the Dispute within thirty (30) days following the submission
thereof.

 

(f)                 Each party hereto agrees that the arbitrator’s decision will
be final and binding on both parties on all claims which were raised or which
could have been raised and agrees to waive its rights to seek any remedies in
court, including its right to a jury trial. Notwithstanding the foregoing, any
proceeding for equitable relief in respect of an actual, alleged, or threatened
breach of Section 4, 6, 7, 8 or 9 hereof, and any action to enforce any
arbitration order, may be commenced and conducted in any court of competent
jurisdiction.

 

21.            Entire Agreement. This Agreement contains the entire
understanding between you and the Company with respect to your employment by the
Company and may be modified only in a document signed by you and the Company and
referring explicitly to this Agreement. You represent that you have (1) read
this Agreement in full; and (2) been herein advised to retain your own counsel
to answer your questions associated with this Agreement. In executing this
Agreement, you represent that you have not relied on any representation or
statement not set forth herein, and you expressly disavow any such
representations or statements.

 



 - 11 -

 

 

22.               Severability. The invalidity or unenforceability of any term
or provision hereof in any circumstances shall not affect the validity or
enforceability of any other term or provision hereof or of such term or
provision in other circumstances. In the event any provision of this Agreement
is found for any reason to be invalid or unenforceable, any court of competent
jurisdiction is hereby authorized to reform this Agreement by replacing such
invalid or unenforceable provision with a valid and enforceable provision that,
to the fullest extent possible, achieves the purposes of the provision found to
be invalid or unenforceable. Without limiting the generality of the foregoing,
if at any time any provision of Sections 6-10 shall be found to be invalid or
unenforceable by reason of being vague or unreasonable as to duration,
geographic scope, or scope of activities restricted, or for any other reason,
any court of competent jurisdiction is hereby authorized to reform this
Agreement by deleting such invalid or unenforceable provision and/or replacing
such invalid or unenforceable provision with a valid and enforceable provision
that applies to the maximum possible duration, geographic scope, and scope of
activities.

 

23.               Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

24.               Remedies. You acknowledge that (a) a breach of one or more of
the covenants set forth herein would be likely to result in immediate
irreparable injury to the Company for which money damages would not be an
adequate remedy, and (b) equitable remedies, including orders for specific
performance and ex parte relief, are appropriate in case of an actual, apparent,
or threatened breach of any such Section. In addition, without limiting the
remedies for any breach of any restriction on you set forth in Sections 6-10, if
you breach the covenants applicable to you contained in Section 6-10, the
Incentive Units (or any contractual rights substituted therefore) shall
immediately terminate and any Shares issued upon the exercise of the Warrants
shall be forfeited. The covenants and restrictions set forth in this letter
shall survive termination of your employment with the Company. If you breach any
covenant set forth in this Agreement, you acknowledge and agree that the
duration of any covenant so violated shall automatically be tolled from the date
of the first breach until the date judicial relief providing effective remedy
for such breach or breaches is obtained by the Company, or until Company states
in writing that it will seek no judicial relief for such breach.

 

25.               Personal Development. The Company believes in developing its
executives and will fund your enrollment in 3 PSI Personal Development classes
with the expectation that you will be able to complete these classes prior to
year-end. If you find these classes useful, we welcome working with you to
sponsor the Company’s key executives for the introductory Basic Seminar.

 

26.               Section 409A. Compensation under this Agreement is intended to
be exempt from or to comply with Section 409A of the Internal Revenue Code of
1986 (and any interpretive guidance promulgated thereunder), as amended from
time to time (“Section 409A”), including, but not limited to, the exceptions for
short-term deferrals, reimbursements, and in-kind distributions, and shall be
administered accordingly. The Agreement shall be construed and interpreted with
such intent.

 



 - 12 -

 

 

Any reimbursement or allowance provided to you under this Agreement that would
constitute nonqualified deferred compensation subject to Section 409A shall be
subject to the following additional rules: (i) no allowance or reimbursement of
any expense shall affect your right to allowance or reimbursement in any other
taxable year; (ii) allowance or reimbursement shall be made, if at all,
promptly, but not later than the end of the calendar year following the calendar
year in which the expense was incurred or for which the allowance was provided;
and (iii) the right to allowance or reimbursement shall not be subject to
liquidation or exchange for any other benefit.

 

Notwithstanding anything herein to the contrary, (i) if at the time of your
termination of employment with the Company, you are a “specified employee” as
defined in Section 409A and the deferral of the commencement of any payments or
benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A, then the Company will defer the commencement of the payment
of any such payments or benefits hereunder (without any reduction in such
payments or benefits ultimately paid or provided to you until the date that is
six months following your termination of employment with the Company (or the
earliest date as is permitted under Section 409A) and (ii) if any other payments
of money or other benefits due to you hereunder could cause the application of
an accelerated or additional tax under Section 409A, such payments or benefits
shall be deferred if deferral will make such payments or other benefits
compliant under Section 409A, or otherwise such payment or other benefits shall
be restructured, to the extent possible, in a manner, determined by the Company,
that does not cause such an accelerated or additional tax.

 

The Company makes no representation or warranty and shall have no liability to
you or any other person if any provisions of the Agreement are determined to
constitute deferred compensation subject to Section 409A but do not satisfy an
exemption from, or the conditions of, such Section.

 

[signature page follows]

 



 - 13 -

 

 

Please note this offer is contingent upon your providing proof to the Company
(as required by Federal law) of your legal right to work in the United States
within the first three days of work. Please indicate your acceptance of this
offer of employment on the terms and conditions of employment contained in this
Agreement by signing in the space provided below and returning to us a copy of
this Agreement bearing your signature.

 

  Sincerely,       FalconStor Software           By: 

/s/ Martin Hale Jr. 

   

Martin Hale Jr., Member of the Board of Directors & Chairman of Compensation
Committee

 

Date: 8/14/2017

 

Accepted and Agreed:          

/s/ Todd Brooks 

  Todd Brooks       Date:

8/13/2017 

 

 



 - 14 -

 

 

Exhibit 1

 

TERMINATION CERTIFICATION

 

This is to certify that I do not have in my possession, have under my control,
or have access to, nor have I failed to return, any originals or any copies of
any records, documents, data specifications, drawings, blueprints,
reproductions, sketches, notes, filed, reports, proposals, including any
evidence of any software, computer programs and elements of design (including
for example, programming techniques, algorithms, inference structures and
knowledge or data bases) or other documents, materials, equipment or other
property belonging to the Company (as that term is defined in that certain
employment letter agreement between FalconStor Software and me (the
“Agreement”).

 

I further certify that I have complied with and will continue to comply with all
of the terms of the Agreement, including the reporting of any inventions (as
defined therein) conceived or made by me covered by the Agreement.

 

I further agree that in compliance with the Agreement, I will preserve as
confidential all trade secrets, Confidential Information (as that term is
defined in the “Agreement”), knowledge, data or other information relating to
products, processes, know-how, designs, formulae, test data, customer lists or
other subject matter pertaining to any business of the Company or any of its
clients, customers, consultants, licensees or affiliates.

 

    Todd Brooks  

 



 - 15 -

 

 

Exhibit 2

 

LIST OF PRIOR INVENTIONS

 

IDENTIFYING NUMBER (if
any): _________________________________________________________________

 

DATE OF INVENTION:
________________________________________________________________________

 

DESCRIPTION:
______________________________________________________________________________

 

__________________________________________________________________________________________

 

__________________________________________________________________________________________

 



 - 16 -

 

 

EXHIBIT B

 

LISTS OF ACCEPTABLE DOCUMENTS
Must supply one document from List A or one document from both List B and List C

 

LIST A

 

Documents that Establish Both Identity and Employment Eligibility

 

1. U.S. Passport (unexpired or expired)

 

2. Certificate of U.S. Citizenship (INS Form N-560 or N-561)

 

3. Certificate of Naturalization (INS Form N-550 or N-570)

 

4. Unexpired foreign passport, with I-551 stamp or attached INS Form I- 94
indicating unexplored employment authorization

 

5. Alien Registration Receipt Card with photograph (INS Form I-151 or I-551)

 

6. Unexpired Temporary Resident (INS Form I-688)

 

7. Unexpired Employment Authorization Card (INS Form I-688)

 

8. Unexpired Reentry Permit (INS Form I-327)

 

9. Unexpired Refugee Travel Document (INS Form I-571)

 

10. Unexpired Employment Authorization Document issued by the INS which contains
a photograph (INS Form I-688B)

 

 

 

 

 

 

OR

 

LIST B

 

Documents that Establish Identity

 

1. Driver’s license or ID card issued by a state or outlying possession of the
United States provided it contains a photograph or information such as name,
date of birth, sex, height, eye color, and address

 

2. ID card issued by federal, state, or local government agencies or entities
provided it contains a photograph or information such as name, date or birth,
sex, height, eye color, and address

 

3. School ID Card with a photograph

 

4. Voter’s registration card

 

5. U.S. Military card or draft record

 

6. Military dependent’s ID card

 

7. U.S. Coast Guard Merchant Mariner Card

 

8. Native American tribal document

 

9. Driver’s license issued by a Canadian government authority

 

 

 

 

 

 

AND

 

LIST C

 

Documents that Establish Employment Eligibility

 

1. U.S. social security card issued by the Social Security Administration (other
than a card stating it is not valid for employment)

 

2. Certification of birth Abroad issued by the Department of State (Form FS-545
or Form DS-1350)

 

3. Original or certified copy of a birth certificate issued by a state, county,
municipal authority or outlying possession of the United States bearing an
official seal

 

4. Native American tribal document

 

5. U.S. Citizen ID Card (INS Form I-197)

 

6. ID Card for use of Resident Citizen in the United States (INS Form I- 179)

 

7. Unexplored employment authorization document issued by the INS (other than
those listed under List A) Card (INS Form I-688)

 

 

 

 

 

- 17 -